DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10783424. Although the claims at issue are not identical, they are not patentably distinct from each other because the method and apparatus are alike in most respects. A minor difference is that the patent recites “dynamically tuning, by decreasing a thickness of the trace disposed on the elongate narrow substrate” whereas the instant claim recites, more broadly, “tuning, by decreasing the trace or wire disposed on the substrate”. Thus the instant claims are in some sense slightly broader than the claims of the patent. As for the dependent claims, equivalents can generally be found in the patent.


Related Prior Art

The nearest prior art, Yamagajo et al. (EP 1 826 711 A1) – which is of record in the applicant’s IDS -- discloses (cf Figs 7,8 and paragraphs 37- 48) an RFID tag 700 comprising a conductive trace (antenna 102 and matching loop 110) formed on a film base 101 (substrate). An 1C 103 is formed on the film base 101 and connected to the conductive trace. In accordance with the dielectric constant of the material (of the item, e.g. rubber, plastic etc.) to which the tag 700 is to be connected, the length of the conductive trace (matching loop 110) is adjusted using a cutter or the like.

It follows that Yamagajo et al.  implicitly discloses a method for producing a radio frequency identification, RFID, tag 700, comprising:

determining a characteristic (e.g. length) of a conductive trace 102,110 on a substrate 101 to be incorporated into an item to configure a tag performance in view of at least one of a dielectric property (dielectric constant) of the item (e.g. plastic or rubber etc.); altering the conductive trace 110 on the substrate 101 to have the characteristic, using a cutter, to define an antenna for the tag; and attaching a communications enabled device 103 to the substrate 101 so as to form an electrical connection between the communications enabled device 103 and the antenna 102 to form the tag.

However Yamagajo et al. falls short of the present claims in some important respects:

There is no indication that a reel is used such that tags are paid out one by one. No reel is employed in Yamagajo et al.
Even if a reel were incorporated (i.e. in an obviousness combination with another reference) it would not have been obvious to perform tuning by trimming at the particular stage after a tag is paid out while still attached the substrate and then cutting the tag and coupling it to an object. Alternatively, one might tune before tags are attached to the reel substrate or after cutting from the substrate or after attachment to an object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876